DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 14, 18-20, 27, and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (US Patent Publication No. 2019/0043917; hereinafter Hughes) in view of Vahid et al. (US Patent Publication No. 2018/0247586; hereinafter Vahid)
With reference to claim 1, Hughes discloses a redundant pixel layout (400, 500) for a display (see paragraph 94; Figs. 3-5), comprising: 
a display substrate (408/508) (see paragraph 90; Figs. 4-5); and
an array of pixels (300/404/504) disposed on or over the display substrate (408/508) (see paragraph 90; Figs. 4-5), each of the pixel (404/504) comprising 
a first subpixel (302a/506) comprising a first subpixel controller (in teaching p and n electrodes of each of emitter (302a/506); see paragraph 87, 94; Figs. 2-3, 5), the first subpixel controller electrically connected to controller wires (410) (see paragraphs 90; Figs. 4-5), a first light emitter (302a/506) electrically connected to a first-light-emitter wire (410) (in teaching wires (410) connect to the p and n electrodes; see paragraph 90), the first light emitter (302a/506) controlled by the first subpixel controller at least through the first-light-emitter wire (410) (see paragraph 90; Figs. 4-5),
a second subpixel (302b/506; adjacent emitter of pixel (300/504); see paragraph 87, 94; Figs. 3, 5) comprising a second subpixel controller location (in teaching p and n electrodes formed for each emitter (302b/506); see paragraph 87; Figs. 2-3) the second subpixel controller location comprising electrical connections to the controller wires (410) (in teaching wires (410) connect to the p and n electrodes; see paragraph 90) and second light emitter locations (see Fig. 3, 5) each comprising a second light emitter wire (410) (see paragraph 90), for second light emitters that each emit light of a different color from others of the second light emitters (in teaching single emitter diodes of each color RGB, and multi-emitter diodes each displaying three colors RGB; see paragraphs 40, 107), the second subpixel redundant to the first subpixel (see paragraph 91), and
wherein one of the first light emitter (302a/506) is adjacent to one of the second-light-emitter locations (302b/506) and one of the first light emitters and one of the second-light-emitter location are closer together than are any two pixels in the array of pixels (see Figs. 3, 5).
While disclosing the first and second subpixel controller as explained above, there fails to be disclosure of the controller being a transistor as well as the location of the sub-pixel controller as recited.
Vahid discloses an electronic display (1700) including an active area having and array of pixels (see paragraph 51; Fig. 1A-B) wherein a first subpixel comprising a first subpixel controller (1710) comprising a transistor, the first subpixel controller (1710) electrically connect to controller wires (see Figs. 1A-B), and a second subpixel comprising a second subpixel controller (1710) for a second subpixel controller comprising a transistor (in teaching including redundant micro-drivers which can be utilized if a main or primary micro-driver is not functionally operable; see paragraphs 51-53, 127), the second subpixel controller comprising electrical connections to the controller wires (see Figs. 1A-B), and wherein neither the first sub-pixel controller (1710) nor the second sub-pixel controller location (1710) is disposed between any of the first light emitters (1715), between any of the second light emitter locations (1715), or between any first light emitter and any second light emitter location (see paragraphs 53-54; Fig. 1A).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a subpixel controller similar to that which is taught by Vahid in an arrangement similar to that which is taught by Hughes to thereby provide the smaller geometry transistors to enable the circuit to operate at higher speeds with lower parasitic losses (see Vahid; paragraph 55).

	With reference to claim 2, Hughes and Vahid disclose all that is required as explained above with reference to claim 1, wherein Hughes further discloses wherein the second subpixel (302b/506) of at least one pixel (300/504) in the array of pixels (see Fig. 5) comprises a second subpixel controller, the second subpixel controller electrically connected to the controller wires (410) in the second-subpixel-controller location (in teaching p and n electrodes formed for each emitter (302b/506) wherein wires (410) connect to the p and n electrodes; see paragraphs 87, 90; Figs. 3, 5) and a second light emitter (302b) electrically connected to the second-light-emitter wire (410) in one of the second-light-emitter location, wherein the second light emitter (302b) is controlled by the second subpixel controller at least through the second-light-emitter wire (in teaching p and n electrodes formed for each emitter (302b/506) wherein wires (410) connect to the p and n electrodes; see paragraphs 87, 90; Figs. 3, 5).
While disclosing the first and second subpixel controller as explained above, there fails to be disclosure of the controller being a transistor as recited.
Vahid discloses an electronic display (1700) including an active area having and array of pixels (see paragraph 51; Fig. 1A-B) wherein a first subpixel comprising a first subpixel controller (1710) comprising a transistor and a second subpixel comprising a second subpixel controller (1710) for a second subpixel controller comprising a transistor (in teaching including redundant micro-drivers which can be utilized if a main or primary micro-driver is not functionally operable; see paragraphs 51-53, 127).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a subpixel controller similar to that which is taught by Vahid in an arrangement similar to that which is taught by Hughes to thereby provide the smaller geometry transistors to enable the circuit to operate at higher speeds with lower parasitic losses (see Vahid; paragraph 55).

	With reference to claim 14, Hughes and Vahid disclose all that is required as explained above with reference to claim 2, wherein Hughes further discloses that for the at least one pixel, the first subpixel controller is adjacent to the second subpixel controller (see paragraph 87).

	With reference to claim 18, Hughes and Vahid disclose all that is required as explained above with reference to claim 2, wherein Hughes further discloses an array of pixel substrates (402) disposed on or over the display substrate (408), and wherein each of the pixels (402) is disposed on or over a corresponding one of the pixel substrate (408) that is separate, distinct, and independent of the display substrate and any one or all of the pixel substrates (in teaching emitters being placed on dies (404) that are assembled on to the substrate panel (408); see paragraphs 90-91; Figs. 3-4), the first subpixel controller (p-n electrodes) (see Figs 3-5) and the first light emitter of each of the pixels each comprise a broken or separated tether, and for the at least one pixel, the second subpixel controller has at least one of a with and a length of 5-200 microns (see paragraph 55) and the second subpixel controller and the second light emitter each comprise a broken or separated tether (in teaching repair strategies to detect defects in the die; see paragraphs 72, 78-79).

With reference to claim 19, Hughes and Vahid disclose all that is required as explained above with reference to claim 2, wherein Hughes further discloses an array of first subpixel substrates (302a) disposed on or over the display substrate (300) and an array of second subpixel substrates (302b) disposed on or over the display substrate (300), wherein each of the first subpixel substrates and each of the second subpixels substrates are separate, distinct, and independent of the display substrate (300) and any other of the first pixel substrates and the second pixel substrates (in teaching emitters being placed on dies (404) that are assembled on to the substrate panel (408); see paragraphs 90-91; Figs. 3-4), and wherein each first subpixel is disposed on or over a corresponding first subpixel substrate, each second subpixel is disposed on or over a corresponding second subpixel substrate (see Figs. 3-6), any one or more of the first subpixel substrates, the second subpixel substrates, the first subpixel controllers and the first light emitters each comprise a broken or separated tether, and for the at least one pixel, the second subpixel controller has at least one of a with and a length of 5-200 microns (see paragraph 55) and the second subpixel controllers, and the second light emitters each comprise a broken or separated tether (in teaching repair strategies to detect defects in the die; see paragraphs 72, 78-79), 

With reference to claim 20, Hughes and Vahid disclose all that is required as explained above with reference to claim 1, wherein Hughes further discloses that wherein no other light emitter or subpixel controller in the first subpixel is closer to one of the second-light-emitter location than one of the first light emitter (in teaching multiple light emitters for each diode; see paragraph 90).

	With reference to claim 27, Hughes and Vahid disclose all that is required as explained above with reference to claim 1, wherein Hughes further discloses that wherein the first subpixel controller and the second subpixel controller are provided with separate substrates, are electronic circuits, are silicon circuits, are integrated circuits, are chiplets, or are unpackaged die (in teaching the usage of TFT circuitry; see paragraphs 90, 96).

With reference to claim 29, Hughes and Vahid disclose all that is required as explained above with reference to claim 2, wherein Vahid further discloses that at least one of the first subpixel controller and the second sub-pixel controller comprises an integrated circuit (see paragraph 51).

With reference to claim 30, Hughes and Vahid disclose all that is required as explained above with reference to claim 2, wherein Vahid further discloses that both the first subpixel controller and the second sub-pixel controller comprises an integrated circuit (see paragraph 51).

With reference to claim 31, Hughes and Vahid disclose all that is required as explained above with reference to claim 1, wherein one of the first light emitters emits light of a first color and one of the second-light-emitter location is for a second light emitter that emits light of a second color different from the first color and wherein the one of the first light emitters is adjacent to the one of the second-light-emitter locations and the one of the first light emitters and the one of the second-light-emitter locations are closer together than are any light emitters in two different pixels in the array of pixels (in teaching including redundant micro-drivers which can be utilized if a main or primary micro-driver is not functionally operable; see paragraphs 57, 127; Fig. 1B).


With reference to claim 32, Hughes discloses a redundant pixel layout (400, 500) for a display (see paragraph 94; Figs. 3-5), comprising: 
a display substrate (408/508) (see paragraph 90; Figs. 4-5); and
an array of pixels (300/404/504) disposed on or over the display substrate (408/508) (see paragraph 90; Figs. 4-5), each of the pixel (404/504) comprising 
a first subpixel (302a/506) comprising a first subpixel controller (in teaching p and n electrodes of each of emitter (302a/506); see paragraph 87, 94; Figs. 2-3, 5), the first subpixel controller electrically connected to controller wires (410) (see paragraphs 90; Figs. 4-5), and one or more first light emitters (302a/506) electrically connected to a first-light-emitter wire (410) (in teaching wires (410) connect to the p and n electrodes; see paragraph 90), each one of the one or more first light emitters (302a/506) controlled by the first subpixel controller at least through the first-light-emitter wire (410) (see paragraph 90; Figs. 4-5),
a second subpixel (302b/506; adjacent emitter of pixel (300/504); see paragraph 87, 94; Figs. 3, 5) comprising a second subpixel controller location (in teaching p and n electrodes formed for each emitter (302b/506); see paragraph 87; Figs. 2-3), the second subpixel controller location comprising electrical connections to the controller wires (410) (in teaching wires (410) connect to the p and n electrodes; see paragraph 90) and one or more second light emitter locations (see Fig. 3, 5) each comprising a second light emitter wire (410) (see paragraph 90), the second subpixel redundant to the first subpixel (see paragraph 91).
While disclosing the first and second subpixel controller as explained above, there fails to be disclosure of the controller being a transistor as well as the location of the sub-pixel controller as recited.
Vahid discloses an electronic display (1700) including an active area having and array of pixels (see paragraph 51; Fig. 1A-B) wherein a first subpixel comprising a first subpixel controller (1710) comprising a transistor, the first subpixel controller (1710) electrically connect to controller wires (see Figs. 1A-B), and a second subpixel comprising a second subpixel controller (1710) for a second subpixel controller comprising a transistor (in teaching including redundant micro-drivers which can be utilized if a main or primary micro-driver is not functionally operable; see paragraphs 51-53, 127), the second subpixel controller comprising electrical connections to the controller wires (see Figs. 1A-B), and wherein neither the first sub-pixel controller (1710) nor the second sub-pixel controller location (1710) is disposed between any of the first light emitters (1715), between any of the second light emitter locations (1715), or between any first light emitter and any second light emitter location (see paragraphs 53-54; Fig. 1A).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a subpixel controller similar to that which is taught by Vahid in an arrangement similar to that which is taught by Hughes to thereby provide the smaller geometry transistors to enable the circuit to operate at higher speeds with lower parasitic losses (see Vahid; paragraph 55).


Claims 4-9, 11-12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes and Vahid as applied to claim 1 above, and further in view of Sakariya et al. (US Patent No. 9,153,171; hereinafter Sakariya).
With reference to claim 4, Hughes and Vahid disclose all that is required as explained above with reference to claim 1, while Hughes discloses the usage of first and second emitters (302a, 302b) as explained above, there fails to be disclosure of multiple emitters that are adjacent as recited.
Sakariya further discloses that for the at least one of the pixels (120), the first light emitters (115R) are adjacent and the second light emitters (115G) locations are adjacent (in teaching that a single LED device (115) may represent multiple LED devices arranged in series, in parallel, or a combination of the two; see column 6, lines 39-43).
Therefore, one of ordinary skill in the art would have been motivated to allow the usage of a subpixel arrangement comprising two or more light emitters, similar to that which is taught by Sakariya, to be carried out in a display device similar to that which is taught by Hughes in order to provide a high-resolution display capable of producing wider color gamut (see Sakariya; column 4, lines 38-41, 53-56).

With reference to claim 5, Hughes and Vahid disclose all that is required as explained above with reference to claim 1, wherein Hughes further discloses that for the at least one pixel, all of the first light emitters and the second light emitters locations are disposed in a common line (410) (in teaching p and n electrodes formed for each emitter (302b/506) wherein wires (410) connect to the p and n electrodes; see paragraphs 87, 90; Figs. 3-5).

With reference to claim 6, Hughes and Vahid disclose all that is required as explained above with reference to claim 1, wherein Hughes further discloses that for the at least one of the pixels (300/504), the first light emitters (302a/506) of are disposed in a first line (first row of emitters) and the second light emitters locations (302b/506) are disposed in a second line different from the first line (second row of emitters) (see Figs. 3, 5).

	With reference to claim 7, Hughes and Vahid disclose all that is required as explained above with reference to claim 1, wherein Hughes further discloses that for the at least one of the pixels (300/404/504), the first light emitters (302a/506) are adjacent to the second light emitter locations (302b/506) (see Figs. 3, 5).

With reference to claim 8, Hughes and Vahid disclose all that is required as explained above with reference to claim 1, wherein Hughes further discloses that for the at least one of the pixels (300/504), the  first light emitters (302a) are interdigitated with the second light emitters locations (302b) in a line (in teaching that the light emitters are bonded to the same substrate parallel to one another; see Figs. 3, 5).

With reference to claim 9, Hughes and Vahid disclose all that is required as explained above with reference to claim 1, while Hughes discloses a redundant pixel arrangement wherein, for at least one of the pixels comprising two of each of red, green, and blue light emitters (see paragraph 90), there fails to be disclosure of each of the first and second subpixels comprising three light emitters capable of producing red, green, and blue light as recited.
Sakariya further discloses a first subpixel (upper RGB-LED of pixel) comprises a red first light emitter that emits red light (R), a green first light emitter that emits green light (G), and a blue first light emitter that emits blue light (B), and the second subpixel (lower RGB-LEDs) comprises a red second light emitter that emits red light (R), a green second light emitter that emits green light (G), and a blue second light emitter that emits blue light (B) (see column 6, lines 39-60).
Therefore, one of ordinary skill in the art would have been motivated to allow the usage of a subpixel arrangement comprising two or more light emitters, similar to that which is taught by Sakariya, to be carried out in a display device similar to that which is taught by Hughes and Vahid in order to provide a high-resolution display capable of producing wider color gamut (see Sakariya; column 4, lines 38-41, 53-56).

With reference to claim 11, Hughes, Vahid, and Sakariya disclose all that is required as explained above with reference to claim 9, while Hughes discloses a redundant pixel arrangement comprising two of each of red, green, and blue light emitters (see paragraph 90), there fails to be disclosure of the layout of the light emitters as recited.
Sakariya further discloses that the red first light emitter is adjacent to the red second light emitter, the green first light emitter is adjacent to the green second light emitter, and the blue first light emitter is adjacent to the blue second light emitter (see column 6, lines 38-56).
Therefore, one of ordinary skill in the art would have been motivated to allow the usage of a subpixel arrangement, similar to that which is taught by Sakariya, to be carried out in a display device similar to that which is taught by Hughes and Vahid in order to provide a high-resolution display capable of producing wider color gamut (see Sakariya; column 4, lines 38-41, 53-56).

With reference to claim 12, Hughes and Vahid disclose all that is required as explained above with reference to claim 1, while Hughes discloses the pixels as described above, there fails to be disclosure of the area of the emitters and the controllers as recited.
Sakariya further discloses that for the at least one of the pixels, (i) the first subpixel controller has an area that is greater than the combined areas of the first light emitters, (ii) the second subpixel controller has an area that is greater than the combined areas of the second light emitters, or (iii) both (i) and (ii) (in teaching scale size of the LED device and the micro-controller to be sized to be more efficient; see column 5, lines 12-42).
Therefore, one of ordinary skill in the art would have been motivated to allow the usage of a subpixel arrangement, similar to that which is taught by Sakariya, to be carried out in a display device similar to that which is taught by Hughes and Vahid in order to provide a high-resolution display capable of producing wider color gamut (see Sakariya; column 4, lines 38-41, 53-56).

With reference to claim 15, Hughes and Vahid discloses all that is required as explained above with reference to claim 2, however fails to disclose the arrangement as recited.
Sakariya further discloses that for the at least one pixel, the second subpixel is disposed in a rotated arrangement with respect to the first subpixel wherein the rotation is 45 degrees, 90 degrees, 135 degrees, 180 degrees, 225 degrees, 270 degrees, or 315 degrees (in disclosing that the light emitters of the smart pixels can be arranged based on the usage of the display device; see column 13, lines 21-29).
Therefore, one of ordinary skill in the art would have been motivated to allow the usage of a subpixel arrangement, similar to that which is taught by Sakariya, to be carried out in a display device similar to that which is taught by Hughes and Vahid in order to provide a high-resolution display capable for a variety of display types (see Sakariya; column 4, lines 38-41, 53-56).

With reference to claim 17, Hughes disclose all that is required as explained above with reference to claim 2, while Hughes discloses the pixels as described above, there fails to be disclosure of the area of the emitters and the controllers as recited.
Sakariya further discloses that for the at least one pixel, (i) the first subpixel controller has an area that is greater than an area of each of the first light emitters, (ii) the second subpixel controller has an area that is greater than the combined areas of the second light emitters, or (iii) both (i) and (ii) (in teaching scale size of the LED device and the micro-controller to be sized to be more efficient; see column 5, lines 12-42).
Therefore, one of ordinary skill in the art would have been motivated to allow the usage of a subpixel arrangement, similar to that which is taught by Sakariya, to be carried out in a display device similar to that which is taught by Hughes and Vahid in order to provide a high-resolution display capable of producing wider color gamut (see Sakariya; column 4, lines 38-41, 53-56).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes, Vahid, and Sakariya as applied to claim 9 above, and further in view of Jeong et al. (US Patent No. 2016/0133174; hereinafter Jeong).
With reference to claim 10, Hughes, Vahid, and Sakariya disclose all that is required as explained above with reference to claim 9, while Hughes discloses a redundant pixel arrangement comprising two of each of red, green, and blue light emitters (see paragraph 90), there fails to be disclosure of the light emitters being positioned as recited.
Jeong further discloses that the red first light emitter is adjacent to the blue second light emitter, the green first light emitter is adjacent to the green second light emitter, and the blue first light emitter is adjacent to the red second light emitter (see paragraph 54; Fig. 6).
Therefore, one of ordinary skill in the art would have been motivated to allow the usage of a light emitter layout similar to that which is taught by Jeong to be carried out in a device similar to that which is taught by Hughes, Vahid, and Sakariya to thereby improve display output.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes and Vahid as applied to claim 2 above, and further in view of Cok et al. (US Patent Publication No. 2010/0309100; hereinafter Cok).
With reference to claim 13, Hughes and Vahid disclose all that is required as explained above with reference to claim 2, however fails to disclose the arrangement of the light emitter and the subpixel controller as recited.
Cok further discloses at least one of the pixels, one of the first light emitters (15) is between the first subpixel controller (20) and the second light emitter (15) (in teaching second row of light emitter (first light emitter) is between controller (first row of control devices) and third row of light emitters (second light emitter); see Fig. 1A); and
the second light emitter is between the second subpixel controller (second row of control devices) and the first light emitter (see Fig. 1A).
Therefore, one of ordinary skill in the art would have been motivated to allow a light emitter and controller arrangement similar to that which is taught by Cok to be carried out in a device similar to that which is taught by Hughes and Vahid to improving wiring and interconnections faults (see Cok; paragraph 14).


Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive.   In response to the applicant’s arguments and the teachings of Hughes in view Vahid, the applicant argues that while Vahid may teach a controller comprising a transistor that controls LEDs in a pixel, but does not teach a second subpixel controller location or second light emitter location as claimed.  The examiner finds that Hughes discloses a first subpixel controller and a second subpixel controller location as explained above, however fails to disclose the controller to comprise transistors as recited. Therefore, because the feature of the location of the first and second subpixel controller is not to be taught by the disclosure of Vahid, however the examiner finds that the feature is taught by Hughes. Further the examiner finds that Vahid does disclose the usage of a redundant controller which can be utilized if a main or primary micro-driver is not functionally operable (see paragraph 127).  Vahid also illustrates that the position of the controller to be disposed in an area other than between any of the light emitters and light emitter locations (see Fig. 1A). Therefore, the examiner finds that the cited references disclose the features of the claims as recited.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BIBL et al (US2015/0169011) discloses a display substrate having LED structures and control chips having different layout arrangements (see paragraphs 66-67; Figs. 5, 10-12, 16).
BANNA et al (US2017/0358562) discloses the usage of different configuration of LEDs on the substrate (see paragraphs 37-47).
SNIJDER (US2012/0075271) discloses a control means (201) connected to a plurality of pixels via a plurality of connections, wherein the pixels are arranged in groups controlled by a controller connected to each LED in the group (See paragraphs 4-5; Fig. 2).
PINKHAM (US6,518,945) discloses a flat panel display including a plurality of pixels having a primary controller and a redundant controller for controlling pixels cells of the display device (see column 4, line 60-column 5, line 40; Figs. 2-7).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625